FILED
                            NOT FOR PUBLICATION                               APR 23 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


AHMAD AWAD GHNAIMAT,                   )     No. 08-72585
                                       )
      Petitioner,                      )     Agency No. A071-805-697
                                       )
      v.                               )     MEMORANDUM*
                                       )
ERIC H. HOLDER Jr., Attorney           )
General,                               )
                                       )
      Respondent.                      )
                                       )

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 10, 2012**
                              Pasadena, California

Before:      FERNANDEZ and SILVERMAN, Circuit Judges, and BLOCK,***
             District Judge.

      Ahmad Awad Ghnaimat, a native and citizen of Jordan, petitions for review



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      ***
        The Honorable Frederic Block, Senior United States District Judge for the
Eastern District of New York, sitting by designation.
of the Board of Immigration Appeals’ denial of his motion to reopen for the

purpose of asserting relief pursuant to the Convention Against Torture.1

We deny the petition.

      Ghnaimat failed to spell out a prima facie case2 that if he was returned to

Jordan, it was more likely than not3 that he would be tortured (subjected to severe

mental pain or suffering4) by or with the acquiescence of public officials in

Jordan.5 Therefore, the BIA did not abuse its discretion6 when it denied

reopening.7

      Petition DENIED.




      1
      United Nations Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment, adopted Dec. 10, 1984, S. Treaty Doc. No.
100-20 (1988), 1465 U.N.T.S. 85, implemented at 8 C.F.R. § 1208.18.
      2
          See Azanor v. Ashcroft, 364 F.3d 1013, 1018 (9th Cir. 2004).
      3
          See id.
      4
          See 8 C.F.R. § 1208.18(a)(1)–(5).
      5
      See Wakkary v. Holder, 558 F.3d 1049, 1067–68 (9th Cir. 2009); Arteaga
v. Mukasey, 511 F.3d 940, 948–49 (9th Cir. 2007).
      6
          See Azanor, 364 F.3d at 1018.
      7
       See, e.g., El Himri v. Ashcroft, 378 F.3d 932, 934–35, 938 (9th Cir. 2004);
Gui v. INS, 280 F.3d 1217, 1229, 1230 (9th Cir. 2002).

                                              2